May 30, 2013




                                  JUDGMENT

                      The Fourteenth Court of Appeals
   THE UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,
                          Appellant

NO. 14-12-00581-CV                     V.

                              KAI HUI QI, Appellee
                            ____________________
      This cause, an appeal from the judgment in favor of appellee, KAI HUI QI,
signed June 11, 2012, was heard on the transcript of the record. We have inspected
the record and find error. We therefore order the judgment of the court below
REVERSED and RENDER judgment dismissing KAI HUI QI’s suit for lack of
jurisdiction.

      We order appellee, KAI HUI QI, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.